Citation Nr: 1221948	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss.  

2.  Entitlement to service connection for vertigo, to include as secondary to a claimed in-service ear disorder (claimed as secondary to service-connected bilateral hearing loss).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in an April 2010 remand.  

The issue of whether clear and unmistakable error (CUE) is present in a prior final decision, such as the RO's June 1958 rating decision, which denied service connection for deafness, or its August 1962 decision, which denied the Veteran's claim to reopen, was referred to the RO in the Board's April 2010 decision and remand, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran continues to insist on his CUE claim.  Therefore, as the Board does not have jurisdiction over this issue, the RO is reminded that it has been referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for vertigo, to include as secondary to a claimed in-service ear disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that his diagnosed depressive disorder was caused by or aggravated by his service-connected hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, diagnosed as a depressive disorder, as secondary to service-connected bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for granting service connection for a depressive disorder as secondary to service-connected bilateral hearing loss, without detriment to the due process rights of the Veteran.  

Secondary Service Connection - Laws and Regulations

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Psychiatric Disorder

The Veteran claims service connection for a psychiatric disorder, to include as secondary to his service-connected bilateral hearing loss.  In signed statements dated in May 2001, January 2004, January 2006 and September 2007, which have been translated from the Spanish, he asserted that he currently has a nervous condition that is related to his service-connected bilateral hearing loss and that these conditions caused him to retire at a young age from his post as a full professor.  For example, in his September 2007 statement, the Veteran claimed that he resigned his position in 1984 as a full professor of literature at the University of Puerto Rico and director of masters' theses in the Department of Hispanic Studies because of "stress" caused by "speech discrimination."  

Information in the claims file indicates that the Veteran began to work as a teacher soon after his discharge from service, that he complained to the State Insurance Fund in November 1981 about hypertension and some emotional distress brought on by a strike at the university, that he retired as a full professor in January 1984 from the University of Puerto Rico at age 55, and that he subsequently taught one class a semester as an adjunct at another school until May 1990.  

The record includes signed statements from former students and neighbors and his wife that the Veteran has been somewhat deaf for years.  For example, one former student stated that as early as 1967 the Veteran told his students on the first day of class that he was a bit deaf.  In a February 2009 statement from M.R.V., the Veteran's 40-year neighbor, she noted that he was no longer the same, but very withdrawn and depressed, possibly due to his hearing loss.  

In a disability benefits decision of the Social Security Administration (SSA) in July 1992, it was noted that a March 1992 evaluation by a psychiatrist found that the Veteran had a depressive disorder with melancholia.  (The depression disorder finding is noted on an attachment to the decision.)  The administrative law judge found in his 1992 decision that a dysthymic disorder was one of the Veteran's impairments.  (The Board notes that VA was informed in April 2010 that the Veteran's SSA file could not be provided for review because it had been destroyed.)  

When the Veteran underwent a VA mental examination in October 2006, the examiner found he had no symptoms of a psychiatric disorder and no diagnosis of a psychiatric disorder.  

In a May 2009 signed statement, Dr. L.R.A., a private psychiatrist, provided the Veteran with a diagnosis of major depression with melancholy after two recent psychological evaluations.  He also asserted that the Veteran's in-service 1954 acoustic trauma hearing loss was manifested in stress and speech discrimination that considerably limited the Veteran's exercise of his profession as a university professor.  Dr. L.R.A. noted that this condition caused the Veteran marked insecurity and serious problems in communication.  

On remand, the Veteran provided another opinion letter from Dr. L.R.A.  In the April 2010 translated correspondence, Dr. L.R.A. stated that the Veteran suffers from major depression and melancholy as a consequence of an acoustic trauma he suffered in service in 1954.  He also stated that the Veteran's resulting emotional condition was the reason he stopped working at age 61.  

The Veteran was provided a VA mental examination in March 2011.  The examiner noted that a review of the claims file showed no evidence of any psychiatric treatment prior to the October 2006 VA mental examination, although the SSA decision in 1992 indicated that he was seen by a Dr. A.V. who found that the Veteran had a depressive disorder.  The Veteran told the examiner that he was seen by a private psychiatrist in 2009 and 2010.  According to the examination report, the Veteran also told the examiner that he worked long enough (30 years) in order to retire based on his time spent working and not based on any disability.  

After having published various works of literature that received prizes, the Veteran claimed that he stopped writing in 1981 and cancelled his membership in literary societies because he lost interest in this aspect of his life.  He also stated that he was uncomfortable in the presence of many people because of his inability to understand conversations.  

Upon examination, diagnosis was depressive disorder not otherwise specified.  The VA examiner opined that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  She also opined that the Veteran's depressive disorder was not related to service and was not secondary to hearing loss because he completed a Ph.D., maintained his teaching position, and evaluated students' theses despite reported difficulties in understanding students, especially females.  The VA examiner also noted the absence of evidence of any psychiatric treatment until perhaps 1981 when the Veteran may have been emotionally affected by a university strike that provoked a lot of stress.  

Based on the evidence of record the Board finds that secondary service connection for a psychiatric disorder, diagnosed as a depressive disorder, is appropriate in this case.  After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently has a depressive disorder related to his service-connected bilateral hearing loss disability.  As a point of relative equipoise has been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for service connection.  

The Veteran has generally alleged the he has a psychiatric disorder due to his service-connected hearing loss.  Translations of the Veteran's numerous Spanish language submissions suggest that hearing difficulties made him insecure and depressed as a university professor because he could not hear properly, especially female students, and that led to his early retirement from the University of Puerto Rico when only 55 years old.  About this same time he also gave up academic writing after a career in which he had won some prizes.  

Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and when the onset of his symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has reported that the claimed depressive disorder began in the fall of 1981 when he saw a psychiatrist for some emotional issues related to a strike at the university.  The Board finds the Veteran's lay evidence to be credible as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Documentation in the claims file shows that he retired as a full professor in January 1984 and then worked part time as a teacher until May 1990.  It also includes a small part of his SSA record that shows he was interviewed and diagnosed with a depressive disorder with melancholia before receiving SSA disability benefits, in part, for a dysthymic disorder.  The record also includes references to the Veteran's unsuccessful efforts to obtain a copy of his psychiatric diagnosis prepared for the State Insurance Fund in 1981 when, as a university professor, he apparently complained of some emotional distress as the result of a university strike and consulted a psychiatrist.  

The medical evidence, however, includes contradictory opinions as to whether the Veteran's current depressive disorder is related to his service-connected hearing loss disability.  As noted above, the claims file contains the May 2009 and April 2010 letters from the Veteran's private psychiatrist, Dr. L.R.A., who noted that the Veteran suffered from major depression and melancholy as a consequence of an acoustic trauma suffered in service in 1954.  In contrast, the March 2011 VA examiner opined that the Veteran's depressive disorder was not caused by or as a result of his service-connected hearing loss or was otherwise due to service.  

The Board notes that Dr. L.R.A.'s opinions favor secondary service connection in this case because he believes that the Veteran's depression was due, at least in part, to hearing impairments which originated in service.  The acoustic trauma hearing loss was manifested both in stress and in speech discrimination that considerably limited the Veteran's range as a professor.  For example, the private psychiatrist noted that this condition caused the Veteran marked insecurity and serious problems in communication, which suggests the Veteran was inhibited in his relationships with students and his academic peers.  Dr. L.R.A. stated that the resulting emotional condition was the reason the Veteran stopped working full-time at an early age.  

The record also contains the opinion of the March 2011 VA examiner who observed that the Veteran's depressive disorder was not related to service and was not secondary to hearing loss because the Veteran completed a Ph.D., maintained his teaching position, and evaluated students' theses for years despite reported difficulties in understanding students, especially females.  The VA examiner also noted the absence of evidence of any psychiatric treatment until perhaps 1981 when the Veteran may have been emotionally affected by a university strike that provoked a lot of stress.  

The Board notes that the VA examiner's chronology shows that the Veteran had definitely been diagnosed with a depressive disorder by a SSA reviewer at the time he received his award of SSA disability benefits in 1992, only two years after his final retirement from the part-time teaching position.  The Board cannot find that the March 2011 VA examiner's report and opinion constitutes the most authoritative review of the claims file or should be entitled to greater probative value than the other evidence of record simply because the VA reviewer appears dubious of the claim because of a lack of documented treatment over the years.  While the VA examiner, a psychiatrist, saw the Veteran only on this one occasion, the private psychiatrist, Dr. L.R.A., did see the Veteran on more than one occasion.  Although he did not regularly treat the Veteran, Dr. L.R.A. noted in his first letter that he had provided two psychological evaluations before composing the first opinion letter.  

Therefore, the Board finds that the medical and lay evidence has placed the record in equipoise as to whether the Veteran's depressive disorder is related, at least in part, to his service-connected bilateral hearing loss.  Accordingly, the Board must resolve this issue in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim for secondary service connection is granted.  

Further inquiry could be undertaken with a view towards development of the Veteran's claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to secondary service connection for a depressive disorder is warranted.  Id.  


ORDER

Service connection for a depressive disorder as secondary to service-connected bilateral hearing loss, is granted, subject to the laws and regulations governing monetary awards.  


REMAND

Unfortunately, a remand of the Veteran's remaining pending claim is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

Concerning the Veteran's claim for service connection for vertigo, to include as secondary to a claimed in-service ear disorder, the Board notes that the RO/AMC failed to follow the remand directives in its April 2010 decision.  In that remand, the Board requested that the RO/AMC contact the Veteran and his representative in an effort to obtain all outstanding private and VA medical records related to treatment for any vestibular dysfunction and vertigo disorders and to provide the Veteran with an ear, nose, and throat VA examination to determine whether his claimed vertigo is related to service.  

The April 2010 remand described the Veteran's claim that he currently suffers from vestibular dysfunction and resulting vertigo as a result of service and all the relevant lay and medical evidence.  In view of this record, the April 2010 remand found that the October 2006 VA examination was inadequate as the examiner made no mention of the then recent medical evidence of private treatment for vestibular dysfunction found in the claims file.  The examiner also failed to note that the Veteran apparently was prescribed medication for vertigo at a VA facility.  Although the examiner found there was no evidence of vestibular dysfunction or vertigo at the time of the examination, the failure to refer and comment on the significance, if any, of the medical evidence of record to the contrary made the examination inadequate.  

On remand, the scheduled March 2011 VA audiological examination was limited to evaluating the Veteran's hearing loss and tinnitus.  The Veteran was not provided an ear, nose, and throat examination related to his vertigo claim.  The March 2011 examination was conducted by a VA audiologist who made no reference to the Veteran's complaints of vertigo or to the evidence recited in the April 2010 remand concerning this claim.  

Moreover, the VA addendum medical opinion dated in January 2012 was not written by the March 2011 VA examiner, but by a clinical coordinator relating the findings of another VA physician who in turn relied on the September 2006 VA vertigo examination which the Board found inadequate in its April 2010 remand.  Further, there is no indication that the author(s) of the January 2012 VA addendum had reviewed the claims file or the Board's April 2010 remand as the Board had requested.  

In addition, April 2010 correspondence from the RO/AMC to the Veteran was confined to the issue of service connection for a psychiatric disorder.  The Veteran and his representative were not asked, as requested by the Board, to provide medical records related to any vestibular dysfunction and vertigo disorders.  

Given the lack of necessary evidentiary development, the Board finds that there has not been substantial compliance with its April 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, on remand the RO/AMC must follow the April 2010 remand directives related to the Veteran's service connection claim for vertigo.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any vestibular dysfunction or vertigo disorders and whose records are not found within the claims file.  

2.  After any additional evidence has been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo a VA ear, nose, and throat (ENT) examination to determine whether the Veteran's claimed vertigo is related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished to determine whether the Veteran suffers from any underlying disorder, such as vestibular dysfunction.  All findings should be reported in detail.  

In discussing his/her opinion, the examiner should acknowledge the Veteran's lay statements of his history of vertigo for many years as well as the medical evidence of vestibular dysfunction.  The rationale for all opinions expressed should be provided in the report of examination.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer an opinion(s) as to the following:  

a) whether it is at least as likely as not (a 50 percent probability or more) that the Veteran suffers from a diagnosed disease or disorder affecting the ear, nose, and throat, that results in the Veteran's claimed vertigo; and, if so; 

b) whether it is at least as likely as not (a 50 percent probability or more) that any such diagnosed disorder is related to the Veteran's service-connected bilateral hearing loss or tinnitus, or is otherwise related to any event or incident in service.  

3.  When the development requested has been completed, the claim should again be reviewed by the RO/AMC.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


